DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 17, 2022 has been entered.
Claims 1-17 and 19-27 are pending. Applicant amended claims 1, 5, 10 and 14, and added new claims 22-27. 
Response to Arguments
The amendment necessitated the new grounds of rejection below, rendering moot Applicant’s arguments. The disclosure of Chan et al. is deemed to address the alleged deficiency of Xie et al. and Adams discussed by Applicant.  
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 23, 24, 26 and 27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 23 and 26 are indefinite because the nexus between the aggregated data and the claimed determination is unclear. Based on the information (e.g. sample location, test result) that is obtained/determined, it is unclear how the claimed determination (i.e. person responsible for contamination) is made. In addition, the claim makes presumptions regarding the nature of the contamination that is not evident from the claims. Specifically, the claim presumes that a single human is responsible for the claimed contamination. More context is required to obviate the indefiniteness of the claims. If the claims intend to apply the claimed device/method to a specific contamination made within a specific setting, the claims should specify that.  
Claims 24 and 27 are indefinite because the claim recites “time” separately from “time of day”. The distinction between the two limitations is unclear. 
Claim Rejections - 35 USC § 112
Claim 5 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 further limits the assay. However, the assay, as well as the assay cartridge that holds the assay, are not a part of the claimed invention. The assay cartridge is recited in claim 1 solely to specify a configuration of the housing (i.e. the housing is configured to at least partially receive the assay cartridge). Claim 1 does not actually recite that the assay cartridge is a part of the claimed invention. Consequently, claim 5, which merely further limits the assay inside the assay cartridge, does not further limit the claimed invention.     
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
Claims 1-11, 13-17, 19 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (WO 2017/2228333 A1) in view of Adams (US 2018/0259429 A1) and Chan et al. (US 2015/0323461 A1).
With respect to claim 1, Xie et al. disclose a hazardous contamination (see [0026] disclosing that the device analyzes environmental samples) detection device comprising (see Fig. 1B): 
a housing 130 configured to receive an assay cartridge 140 at least partially within the housing, the assay cartridge containing an assay (see [0008]); 
an optical sensor within the housing positioned to detect changes in optical characteristics of the assay following application of a test sample to the assay (see [0007]), the optical sensor configured to generate a signal indicating the detected changes in optical characteristics of the assay (see [0007]); 
a first optical scanner 122 (bar code scanner) configured to image first machine-readable data from an object (e.g. bar code on the cartridge, bar code on a sample container used to collect a sample) external to the housing (see [0007] and Fig. 1A); 
a second optical scanner 340 within the housing configured to image second machine-readable data from the assay cartridge when it is at least partially received within the housing (see [0071]); 
at least one processor (see [0007]); and 
a memory (see [0007]) having instructions stored thereon that configure the at least one processor to: 
determine, based on the first machine-readable data imaged at the first optical scanner, information related to the sample associated with the assay cartridge (see [0007] and [0045]);
determine, based on the second machine-readable data imaged at the second optical scanner, additional information (e.g. operating processes) associated with the assay (see [0071]); 
determine a test result based at least partly on the additional information and the signal generated by the optical sensor (see [0071]); and 
automatically store the test result in association with the location information in the memory (see [0012], [0073] and [0075]).  
The device disclosed by Xie et al. differs from the claimed invention in that Xie et al. do not disclose that the processor uses the first machine-readable data to determine location information identifying a surface from which the test sample was collected. In addition, Xie et al. do not disclose performing analysis on an aggregation of the test results. 
Regarding the determination of location information, it is well-known in the art to collect information regarding the origin of the sample to enable one to associate the sample with a source/area of contamination when conducting environmental sample analysis. For example, Adams discloses a method of conducting environmental sample analysis, wherein the method comprises the steps of collecting a sample using a container comprising a barcode, and encoding the barcode with information regarding the sample’s origin (e.g. GPS location) (see [0088]). In light of the disclosure of Adams, it would have been obvious to one of ordinary skill in the art to provide a sample container with a barcode when collecting an environmental sample as taught by Xie et al., and subsequently encode the barcode with location information. If the modification is made, then the processor of the Xie et al. device would be configured to determine the location information by imaging the barcode. While Adams does not explicitly disclose that the origin of the sample is as specific as a surface from which the sample was collected, depending on the nature of the sample being collected as well as the size of the sampling area, it would have been obvious to one of ordinary skill in the art to specify the origin of the sample to a specific surface (e.g. dirt at GPS coordinate x).     
Regarding the performance of analysis on an aggregated data set, Chan et al. disclose a method of collecting and analyzing environmental samples (see abstract), and subsequently mapping aggregated test results to track pathogens/contaminants (see [0083]). In light of the disclosure of Chan et al., it would have been obvious to one of ordinary skill in the art to analyze an aggregation of the data stored by the modified Xie et al. method with respect to location information to map the frequency of contamination. It should be noted that the limitation “to determine a frequency with which contamination occurs at a specific location” is recitation of intended use that does not further limit the claimed analysis. The limitation merely conveys for what the analysis is intended to be used. The limitation does not actually convey that the frequency with which contamination occurs is actually determined. Consequently, prior art need not teach the claimed determination to reject the claim. Rather, prior art need only disclose performing undefined analysis on an aggregated data set. Nevertheless, the modified Xie et al. method would naturally determine a frequency with which contamination occurs at a specific location (see [0083] of Chan et al. disclosing that (+) and (–) detections are mapped, meaning that one can deduce the relative frequency of contamination for the mapped area).    
With respect to claim 2, as indicated above, the at least one processor is configured to use the additional information to establish operating parameters of the hazardous contamination detection device (see also [0071]).  
With respect to claim 3, the signal generated by the optical sensor is indicative of a positive or negative result corresponding to the assay (see [0026]). Naturally, the processor, which reads/analyzes the assay (see [0026]), is configured to identify the positive/negative result.  
With respect to claim 4, the additional information, via way of specifying the assay to be conducted (see [0028] and [0071]), identifies the contaminant to be analyzed (i.e. an assay must be specific for the contaminant of interest). Naturally, the processor is configured identify the contaminant from the additional information. 
With respect to claim 5, the claim does not further limit the claimed invention, as discussed above. 
With respect to claim 6, via the memory, the at least one processor is configured to store the additional information in association with the test result (see [0012], [0073] and [0075]).  
With respect to claim 7, the additional information comprises an operating parameter for the hazardous contamination detection device corresponding to the assay, as discussed above (see also [0071]). Naturally, the processor is configured to identify the operating parameter, given that the processor carries out the assay.   
With respect to claim 8, the Xie et al. device further comprises a communication module configured for wireless data transmission (see [0029]), wherein the instructions further configure the at least one processor to cause the communication module to wirelessly transmit, to a remote data store, the test result in association with the location information (see [0029]).  
With respect to claim 9, the first optical scanner and the second optical scanner each comprises a barcode scanner (see [0043] and [0071]).  
With respect to claim 10, the detection device further comprises a display (see [0027]) and a sensor configured to detect insertion of the assay cartridge into the housing (see [0027] and [0071]), wherein the instructions further configure the at least one processor to: 
detect insertion of the assay cartridge into the housing (see [0027] and [0071]); and 
image the first machine-readable data (see [0033]).  
While Xie et al. do not disclose that the device is configured to display, in response to detecting insertion of the assay cartridge, an instruction to prompt a user to provide the first machine-readable data to the first optical scanner, given that the user scans the first machine-readable data (see [0056]), it would have been obvious to one of ordinary skill in the art to configure the device to prompt or remind the user to scan the first machine-readable data in case the user forgets to scan it or the user is not aware of the need to scan it.
With respect to claim 11, the device further comprises a sensor configured to detect insertion of the assay cartridge into the housing (see [0027] and [0071]), wherein the instructions further configure the at least one processor to: 
detect insertion of the assay cartridge in the housing (see [0071]); and 
cause the second optical scanner to image the second machine-readable data (see [0071]).  
With respect to claim 13, the first optical scanner 122 is housed within a module 120 that is removably received within the housing 130 (see Fig. 1A).  
With respect to claim 14, Xie et al. also disclose a method of conducting location-specific testing for hazardous contaminants, the method comprising: 
identifying a plurality of first test locations for hazardous contaminant testing (see [0026] disclosing that environmental conditions can be tested), wherein the test locations are locations from which test samples are to be collected (to collect environmental samples, it is evident that test locations must first be identified)
generating a first plurality of location-specific machine-readable information tags (see [0045] disclosing “documented information” that is scanned by a barcode scanner);  
collecting a first sample from a first test location (a sample must be collected before it can be assayed); 
providing a first assay cartridge bearing a machine-readable information tag encoding additional machine-readable information identifying a contaminant that the first assay cartridge is configured to detect (each assay must be specific for a contaminant of interest) (see [0007], [0033], [0045] and [0056]); 
applying the first sample to a first assay disposed within the first assay cartridge (see [0032]); 
inserting the first assay cartridge into the hazardous contamination detection device (see Fig. 1B); 
scanning, at an optical scanner 122 of the hazardous contamination detection device, a location-specific machine-readable information tags (see [0033] and [0045]); and 
removing the first assay cartridge from the hazardous contamination detection device in response to an indication of a test result displayed by the hazardous contamination detection device (see [0085] and Fig. 4; in order for an additional test to be conducted using another assay cartridge, the first assay cartridge must be removed).  
Xie et al. differs from the claimed invention in that Xie et al. do not disclose that the first location-specific machine-readable information tag is associated with the first test location. In addition, Xie et al. do not disclose performing analysis on an aggregation data set of the test results.  
Regarding associating the first location-specific machine-readable information tag with the first test location, it would have been obvious to one of ordinary skill in the art to encode each of the location-specific machine-readable information tags with information regarding the origin of the sample (e.g. surface from which each sample was collected) at the time of sample collection. As discussed above, the modification would enable one to identify a source/location of environmental contamination.   
Regarding performing analysis on an aggregated data set, Chan et al. disclose a method of collecting and analyzing environmental samples (see abstract), and subsequently mapping aggregated test results to track pathogens/contaminants (see [0083]). In light of the disclosure of Chan et al., it would have been obvious to one of ordinary skill in the art to analyze an aggregation of the data stored by the modified Xie et al. method with respect to location information to map the frequency of contamination. 
With respect to claim 15, Xie et al. further disclose sequentially conducting additional tests using additional assay cartridges (see [0085] and Fig. 4). While Xie et al. do not explicitly disclose that the additional tests are conducted on a plurality of samples collected from a plurality of test locations, it would have been obvious to one of ordinary skill in the art to conduct tests on samples collected from different environmental locations to map environmental contamination. 
With respect to claims 16 and 21, Xie et al. do not disclose that a sample can be initially collected in a sample container before the sample is applied to the assay cartridge. However, given that the testing can be performed in a laboratory remote from location of sample collection (see [0026] and [0034]), it would have been obvious to one of ordinary skill in the art to collect samples in suitable sample containers (e.g. vials), and dispense the samples from the sample containers to respective assay cartridges at the time/location of testing. Naturally, it would have been obvious to one of ordinary skill in the art to label the sample containers with the location-specific machine-readable information tags at the time of sample collection to enable identification of the samples in the sample containers. Moreover, the method would also naturally involve correlating a location-specific machine-readable information tag with additional machine-readable information on a given assay cartridge to enable the hazardous contamination detection device to correlate the individual assay cartridges to the samples.   
With respect to claim 17, the sample containers would be labeled with location-specific machine-readable information tags, as discussed above. Naturally, the location-specific machine-readable information tags would be “substantially” identical (i.e. they would all be barcodes comprising black lines on a white background). Regarding the limitation “stored at or near the corresponding second test location”, the limitation does not further limit the claimed method given that the subject matter being claimed is directed to “affixing” tags (where the tags have been stored prior to affixing the tags do not further limit the nature in which the tags are affixed). If Applicant intends the limitation to further limit the claimed method, the claim should further recite a method of storing the tags at/near the corresponding second test location prior to collecting the samples.  
With respect to claim 19, the hazardous contamination detection device is a portable device, and sample collection and testing can be achieved contemporaneously (see [0025]). In such a case, an assay cartridge would be inserted into the hazardous contamination testing device at a test location, and the scanning would comprise scanning a machine-readable information tag affixed to a surface (surface of a sample container) located at said test location.  
With respect to claims 22 and 25, given that the assay would be for a specific contaminant, it is evident that the modified Xie et al. method would determine a frequency with which a specific contaminant causes contamination. 
With respect to claims 24 and 27, trend analysis is considered a conventional form of data analysis. In addition, Chan et al. disclose that the mapping of contaminants can be used to “track” contaminants (i.e. monitor changes/movements of contaminants) (see [0083]). That said, it would have been obvious to one of ordinary skill in the art to conduct the modified Xie et al. method over time and analyze a temporal trend in contamination with respect to location.  
With respect to claims 23 and 26, they are indefinite as discussed above. Nevertheless, based on contamination density and temporal trend in contamination with respect to location, it would have been obvious to one of ordinary skill in the art to determine the source (e.g. person, company) of the contamination for enforcement purposes (e.g. levy fines). 
 Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. in view of Adams and Chan et al. as applied to claims 1-11, 13-17, 19 and 21-27 above, and further in view of Loscalzo et al. (US 2011/0295620 A1). 
With respect to claims 12 and 20, Xie et al. disclose that scanning the first location-specific machine-readable information tag causes, at least in part, the hazardous contamination detection device to optically analyze the assay to determine a test result (see [0033]), and store the test result in association with identification information in a memory (see [0007]). While Xie et al. do not disclose that data is stored as a CSV file, given that the hazardous contamination detection device is configured to process batches of samples (see [0034]), it would have been obvious to one of ordinary skill in the art to configure the processor to use the memory to store data corresponding to different samples in any suitable and efficient manner, including storing data as CSV a file (see [0064] of Loscalzo et al. disclosing exporting medical data in CSV format).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796